IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL T. PARKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2786

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 24, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Michael T. Parker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is dismissed.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.